DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2021 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
s 1, 2, 5, 7, 8, 11 and 13 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Tsujibayashi et al. (JP 2016 080756) in view of Nagao et al. (US 2011/0275015 A1).
With respect to claims 1, 2 and 7, 8 and 13, Tsujibayashi et al. (Fig.1) teaches an image forming apparatus 1 having an image holding unit 31 that holds a toner image,  a transfer unit 34, 35 that transfers the toner image held by the image holding unit onto a medium (P) in a transfer region (N) (paras [0017-0018], the translation provided), an humidity section i.e., a reduction unit that 50 which is formed of moisturizing unit that is an application unit 52 which applies water 504 i.e., an electrical conductive material by spraying water on to  a first surface (Pb) of a medium (Fig.3, [0025-0027]) and  positioned further upstream than the transfer region, facing the first surface (Pb) of the medium and not facing a top surface i.e., a second surface (Pa) of the medium (as shown in Fig.3) and that inherently reduces an electrical resistance of a first surface of the medium (col.10, lines 12-17), the first surface being opposite to a second surface of the medium onto which an image is to be transferred and a control unit 503 that controls the reduction unit spraying the water onto the first surface of the medium in accordance with the spay volume to the medium to be used ([0028-0029]).
Tsujibayashi et al. does not teach a detection unit that detects a water content of a medium so that a control unit causes the reduction unit to operate when an electrical resistance that corresponds to a water content detected by the detection unit exceeds the range, which is predetermined in accordance with a type of a medium.  
Nagao et al. (Figs. 1 and 2) teaches an image forming apparatus 2000 having an image holding unit 2040 that holds a toner image,  a transfer unit 2042 that transfers the toner image held by the image holding unit onto a medium in a transfer region ([0054]), a detection unit 11 (Fig.2)  that detects moisture i.e., a water content of the medium ([0082-0083]) so that a  control unit 59, 2090 causes the reduction unit to - 50 -operate when an inherent electrical resistance that 
In view of the teaching of Nagao et al., it would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify the image forming apparatus of Tsujibayashi et al. by providing a detection unit that detects moisture i.e., a water content of a medium and the control unit causes the reduction unit to operate when an electrical resistance that corresponds to a water content detected by the detection unit exceeds the range as taught by Nagao et al. for controlling the reduction unit in accordance with a type of medium to be used so as to maintain an inherent electrical resistance (since the electrical resistance is corresponded to humidity or water content in the medium) of a first surface of the medium in a predetermined range so as to obtain quality of printed images on a desired type of a  medium.
With respect to claim 5, Tsujibayashi et al. teaches the control unit 503 that does not cause the reduction unit to operate when humidity or a water content does not exceed the predetermined range (Fig.4, step (S4) and paras [0033] and [0035]). 

Response to Arguments
	Applicants' arguments filed on May 21, 2021 have been fully considered but they are not persuasive in view of the new ground(s) of rejection(s). 
 	
Conclusion
         	

  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taira et al. and Kakehi art in an image forming apparatus including a conventional .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anthony H Nguyen/
Primary Examiner, Art Unit 2853